Case: 15-41094      Document: 00513699735         Page: 1    Date Filed: 09/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                      No. 15-41094
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 30, 2016
Johns. L. COX,                                                                 Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

LORIE DAVIS; CLINT MORRIS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-151


Before JOLLY, DAVIS and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       J. L. Cox, Texas prisoner # 732619, moves this court for authorization to
proceed in forma pauperis (IFP) on appeal from the district court’s order
granting summary judgment to the defendants and dismissing his civil rights
suit. 42 U.S.C. § 1983. By moving to proceed IFP in this court, Cox challenges
the district court’s certification that his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41094     Document: 00513699735     Page: 2   Date Filed: 09/30/2016


                                  No. 15-41094

      Cox filed his appeal more than 100 days after the district court entered
judgment in favor of the defendants and dismissing the matter. See FED.
R. APP. P. 4(a)(1) (setting a 30-day period for noticing an appeal). Prior to that
time, Cox did not seek to enlarge the time to appeal, and he does not contend
that he did not receive notice of the district court’s judgment. See FED. R. APP.
P. 4(a)(5)(A), (a)(6). Because this court lacks jurisdiction over the untimely
appeal, see FED. R. APP. P. 4(a); In re Deepwater Horizon, 785 F.3d 1003, 1009
(5th Cir. 2015), the appeal does not involve legal points arguable on their
merits and Cox’s motion to proceed IFP on appeal is therefore DENIED.
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). His untimely appeal is
DISMISSED FOR LACK OF JURISDICTION. See FED. R. APP. P. 4(a)(1);
Deepwater Horizon, 785 F.3d at 1009.




                                        2